Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response with amendments filed 12/23/2020 have been received and entered. Applicant has amended claims 1-17, and 19. Amended claims have been examined on the merits. Applicant’s amendments to the claims 1, 14, and 17 have overcome objections previously set forth in the Non-Final Office Action mailed July 23rd, 2020. 
Applicant’s arguments, see Applicant Arguments pages 4-6, with respect to the amendments traversing the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Davis (US 20140032691), hereinafter Davis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHOW et al. (US 6219423), hereinafter CHOW in view of Davis (US 20080184033), hereinafter Davis.
	 Regarding Claim 1, CHOW teaches
	A non-transitory computer-readable medium comprising computer-executable instructions for generating a verifiable Hash Contract, wherein the computer-executable instructions, when executed by a processor, cause the processor to (Paragraph [0004] In some embodiments of the present disclosure, an apparatus for use in electronic document control is disclosed. The apparatus includes a storage device a processor coupled to the storage device. The storage device storing software instructions for controlling the processor that when executed by the processor configure the processor to: receive a signal representing data including an original document, append a unique identifier to the original document to generate a modified document, generate a hash value of the modified document, and transmit the hash value corresponding to the modified document to an electronic distributed ledger. 
Paragraph [0005] In some embodiments of the present disclosure, a method of document tracking and verification is disclosed. … The hash value corresponding to the modified document is transmitted to an electronic distributed ledger):
	wherein the hash code is structured in a manner such that a comparison of the hash code with a second, matching hash code results in authentication of the Hash Contract (Paragraph [0134] At step 814, the system 140 compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image. If the hash values match, the unverified document image is a true and correct copy of the original document and can be authenticated as a genuine copy of the original document. If the hash values do not match, the unauthenticated document includes one or more discrepancies with respect to the original document and is not verified as a genuine copy. For example, in various embodiments, failure to match the hash functions may indicate that one or more terms in the unverified document image do not match one or more terms in the original document, the signatures in the unverified document image may not match the signatures in the original document, and/or one or more other discrepancies between the unverified document image and the original document).
	CHOW does not explicitly teach a medium generate a hash code based on application of a hash function on at least a hash of first data corresponding to an identity of a user that has accepted an agreement, wherein the hash function, when executed, creates a binding agreement, wherein the hash code comprises the binding agreement.
	In the same field of endeavor, Davis teaches
	generate a hash code based on application of a hash function on at least a hash of first data corresponding to an identity of a user that has accepted an agreement ([Abstract] A digital arbitration system comprising a server node and at least one signatory node coupled together through a communication link. Each of the signatory node(s) may be configured with a unique private key which is used to digitally sign a message, a hash value of an electronic document for example, and transmits the digitally signed message being a digital signature to the server node via the communication link. The server node determines whether the digital signatures have been received from at least one of the signatory node(s) and whether each of the digital signatures is valid. The server node then transmits all of the digital signatures to each of the signatory node(s), provided both conditions described have been met.  Col. 2, lines 54-63, Referring to FIG. 4, after negotiating the terms of the digital agreement 205, a first party at a first node 200 (e.g., computer) normally signs the digital agreement 205 by (i) applying a hash algorithm (e.g., "MD5" algorithm developed by RSA Data Security of Redwood City, Calif.) to the digital agreement 205 to obtain its unique hash value 210, and (ii) encrypting the hash value 210 with an asymmetric cryptographic algorithm (e.g., RSA algorithm) under its private key ("PrKA") to produce a "first digital signature" 215), Examiner notes that a digital signature, which is a cryptographic hash encrypted with a private key, is itself a “hash”.
	wherein the hash function, when executed, creates a binding agreement, wherein the hash code comprises the binding agreement (Col. 2, lines 39-63, Recently, a number of states have passed legislation that recognizes private key-based digital signature as legally binding a party to the terms of a digital agreement. … Thus, it has been desirable for digital agreements to undergo non-arbitrated execution as shown in FIG. 4. Referring to FIG. 4, after negotiating the terms of the digital agreement 205, a first party at a first node 200 (e.g., computer) normally signs the digital agreement 205 by (i) applying a hash algorithm (e.g., "MD5" algorithm developed by RSA Data Security of Redwood City, Calif.) to the digital agreement 205 to obtain its unique hash value 210, and (ii) encrypting the hash value 210 with an asymmetric cryptographic algorithm (e.g., RSA algorithm) under its private key ("PrKA") to produce a "first digital signature" 215).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by CHOW to incorporate teachings of Davis such that the medium of CHOW generate a hash code based on application of a hash function on at least a hash of first data corresponding to an identity of a user that has accepted an agreement, wherein the hash function, when executed, creates a binding agreement, wherein the hash code comprises the binding agreement. One would have been motivated to make such combination in order to provide digitally signing a digital agreement between remotely located nodes in a manner which precludes fraudulent withholding of the fully-signed digital agreement (Davis, Col. 4, lines 61-63).
	Regarding Claim 2, the combination of CHOW and Davis teaches all the limitations of claim 1 above,
	The non-transitory computer-readable medium of Claim 1, wherein the computer-executable instructions further cause the processor to append a hash function tag to the hash code, wherein the hash function tag comprises an identification of the hash function used to generate the hash code such that a computing device that receives the hash code can determine that the hash function should be used to generate the second hash code (CHOW, Paragraph [0124] At step 708, a hash of the modified document is generated. The hash can be generated by providing the modified document to any suitable hashing function, such as, for example, a hash function associated with the hybrid distributed ledger, a hash function selected by an owner/issuer of the document, and/or any other suitable hash function. The hash function generates a unique (or semi-unique) hash value based on the modified document. For example, in some embodiments, the hash value generated for the modified document is different than a hash value that would be generated for the original document by the same hash function (due to the addition of the unique identifier). In some embodiments, the hash value of the modified document is passed through one or more additional hash functions to further hash/encrypt the document image).
	Regarding Claim 3, the combination of CHOW and Davis teaches all the limitations of claim 1 above,
	wherein the hash code is associated with metadata that identifies at least one of system requirements, transaction information, a computing device that generated the hash code, or the user associated with the binding agreement (CHOW, Paragraph [0127] After adding the document image to the distributed ledger, a user 108, 110, 112 can track the document image and utilize the original document image for verification of document copies presented by one or more third parties (as described in more detail below). In some embodiments, the distributed ledger can further track one or more aspects of the document/document image, through one or more transactions recorded in the distributed ledger. For example, in some embodiments, the distributed ledger can track one or more aspects of a document such as ownership interest, a controlling entity identifier, a security interest in the document, rights and responsibilities under the document, execution/expiration dates of the document, and/or any other suitable aspects of the document).
	Regarding Claim 6, the combination of CHOW and Davis teaches all the limitations of claim 1 above,
	wherein a computing device is configured to authorize a transaction in response to a determination that the hash code matches the second hash code generated by the computing device (CHOW,  Paragraph [0076] The additional private crypto keys held by the owners and/or users (e.g., stored in corresponding ones of client devices 102, 104, and/or 106 and accessible to executable application programs) may enable the owners and/or users to access the encrypted list of triggering events maintained within the hybrid distributed ledger. The owners and/or user may, through corresponding client devices, view the individual events that, when detected by system 140, could cause system 140 to perform operations that recover, authorize, audit, and/or verify the transaction and/or ownership data included within the hybrid distributed ledger (e.g., associated with corresponding portions of the tracked assets)).
	Regarding Claim 8, the combination of CHOW and Davis teaches all the limitations of claim 1 above,
	wherein a computing device is configured to determine that fraudulent activity has occurred in response to a determination that the hash code does not match the second hash code generated by the computing device or a third hash code generated by the computing device, wherein the second hash code is a second Hash Contract and the third hash code is a decline hash code (CHOW, Paragraph [0033] Various embodiments address the foregoing deficiencies of conventional distributed ledger architectures by providing security features suitable for use in high-risk, sensitive scenarios. Furthermore, various embodiments provide a framework that gives recourse to owners or holders of assets tracked by distributed ledger architectures in the event of fraud or malicious activity, while maintaining the public availability and verification characteristics of distributed ledgers.  Paragraph [0069] By incorporating an encrypted rules engine and corresponding list of triggering events (e.g., an event triggers list) into each block of the conventional distributed ledger architecture (and thus generating a hybrid, public-private distributed architecture), computer-implemented systems and methods in accordance with various embodiments may perform operations that provide owners or holders tracked assets with recovery options in an event of fraud or malicious activity, while maintaining the public availability and verification characteristic of conventional distributed ledgers.
Paragraph [0109] Further, and by way of example, user 110 may access a wallet application executed by client device 104, and further, may determine that the mobile wallet is missing a number Bitcoins.TM.. User 110 may suspect that the loss of the Bitcoins.TM. represents a theft by a malicious entity, and through a complex search of a corresponding distributed ledger (e.g., conventional distributed ledgers described above, and/or hybrid distributed ledgers in accordance with various embodiments), user 110 may trace the theft of the Bitcoins.TM. to a single transaction within a corresponding block).
	Regarding Claim 9, the combination of CHOW and Davis teaches all the limitations of claim 1 above,
	wherein a computing device is configured to display a user interface comprising a selectable link identifying the hash code, wherein selection of the link causes the user interface to display at least a portion of content of the binding agreement (CHOW, Paragraph [0043] In one embodiment, server 142 includes a computer (e.g., a personal computer, network computer, or mainframe computer) having one or more processors that are selectively activated or reconfigured by a computer program. In one aspect, server 142 (or other computing components of system 140) may be configured to provide one or more websites, digital portals, etc., that provide services consistent with business entity 150, such as a digital banking or investment portal. For instance, server 142 may be configured to provide information associated with a requested web page over communications network 120 to client device 104, which may render the received information and present content from the web page on a display device, e.g., a touchscreen display unit).
	Regarding Claim 12, the combination of CHOW and Davis teaches all the limitations of claim 1 above,
	wherein the hash function is applied, by a computing device, to the hash of the first data and at least one of first text that represents terms and conditions, second text that represents consideration, or a first value corresponding to a user input that indicates that the user accepts the terms and conditions and the consideration to generate the hash code (Davis, [Abstract] A digital arbitration system comprising a server node and at least one signatory node coupled together through a communication link. Each of the signatory node(s) may be configured with a unique private key which is used to digitally sign a message, a hash value of an electronic document for example, and transmits the digitally signed message being a digital signature to the server node via the communication link. The server node determines whether the digital signatures have been received from at least one of the signatory node(s) and whether each of the digital signatures is valid. The server node then transmits all of the digital signatures to each of the signatory node(s), provided both conditions described have been met.  Col. 2, lines 39-44, Recently, a number of states have passed legislation that recognizes private key-based digital signature as legally binding a party to the terms of a digital agreement. A "digital agreement" is an electronic document representing an agreement that is to be digitally signed by all parties to the agreement through their respective private keys.   Col. 2, lines 54-63, Referring to FIG. 4, after negotiating the terms of the digital agreement 205, a first party at a first node 200 (e.g., computer) normally signs the digital agreement 205 by (i) applying a hash algorithm (e.g., "MD5" algorithm developed by RSA Data Security of Redwood City, Calif.) to the digital agreement 205 to obtain its unique hash value 210, and (ii) encrypting the hash value 210 with an asymmetric cryptographic algorithm (e.g., RSA algorithm) under its private key ("PrKA") to produce a "first digital signature" 215).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 13, the combination of CHOW and Davis teaches all the limitations of claim 1 above,
	wherein a computing device is configured to authenticate the identity of [[a]] the user that caused generation of the hash code in response to a determination that the hash code matches the second hash code generated by the computing device (CHOW, Paragraph [0048] In some aspects, system 140 is configured to establish one or more of the rules, and one or more of the causal relationships and triggering events, based on internal regulations associated with business entity 150. For example, the internal regulations associated with business entity 150 may specify that system 140 verify an identity of user 110 (e.g., based on various forms of multi-factor authentication data) and/or obtain specific elements of documentation prior to initiating the lost master copy protocol outlined above. In other aspects, system 140 may establish one or more of the rules and/or triggering events based on information received from user 110 (e.g., as input provided to a web page or other graphical user interface (GUI) presented by client device 104 and provided to system 140). For example, user 110 may specify, as input to the web page or GUI presented by client device 104, one or more individuals that would need to review and/or execute a tracked document upon completion of one or more tasks and/or in the event of user 110's accidental death. Various embodiments are, however, not limited to the exemplary triggering events and established rules described above, and in other aspects, various embodiments may be configured to generate any other user- and system-specified rules and triggering events consistent with the hybrid public-private ledger and appropriate to the tracked assets, user 110, and/or business entity 150 (acting as a centralized authority for the hybrid public-private ledger)).
	Regarding Claim 14, CHOW teaches
	A non-transitory computer-readable medium comprising computer-executable instructions for generating a verifiable Hash Contract, wherein the computer-executable instructions, when executed by a processor, cause the processor to (Paragraph [0004] In some embodiments of the present disclosure, an apparatus for use in electronic document control is disclosed. The apparatus includes a storage device a processor coupled to the storage device. The storage device storing software instructions for controlling the processor that when executed by the processor configure the processor to: receive a signal representing data including an original document, append a unique identifier to the original document to generate a modified document, generate a hash value of the modified document, and transmit the hash value corresponding to the modified document to an electronic distributed ledger. 
Paragraph [0005] In some embodiments of the present disclosure, a method of document tracking and verification is disclosed. … The hash value corresponding to the modified document is transmitted to an electronic distributed ledger):
	wherein the hash code is structured in a manner such that a comparison of the hash code with a second, matching hash code results in authentication of the agreement (Paragraph [0134] At step 814, the system 140 compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image. If the hash values match, the unverified document image is a true and correct copy of the original document and can be authenticated as a genuine copy of the original document. If the hash values do not match, the unauthenticated document includes one or more discrepancies with respect to the original document and is not verified as a genuine copy. For example, in various embodiments, failure to match the hash functions may indicate that one or more terms in the unverified document image do not match one or more terms in the original document, the signatures in the unverified document image may not match the signatures in the original document, and/or one or more other discrepancies between the unverified document image and the original document).
	CHOW does not explicitly teach a medium execute a Hash Contract hash function on a representation of a first input message element and a representation of a second input message element different than the first input message element, wherein a combination of the first input message element and the second input message element represent at least two of (1) terms and conditions of an agreement, (2) consideration of the agreement, (3) a hash of a representation of an identity of a user associated with the agreement, (4) an intent of the user to execute the agreement, or (5) an acceptance of the agreement, wherein the Hash Contract hash function, when executed based on the representation of the first input message element and the representation of the second input message element, creates a binding agreement represented as a hash code.

	execute a Hash Contract hash function on a representation of a first input message element and a representation of a second input message element different than the first input message element, wherein a combination of the first input message element and the second input message element represent at least two of (1) terms and conditions of an agreement, (2) consideration of the agreement, (3) a hash of a representation of an identity of a user associated with the agreement, (4) an intent of the user to execute the agreement, or (5) an acceptance of the agreement ([Abstract] A digital arbitration system comprising a server node and at least one signatory node coupled together through a communication link. Each of the signatory node(s) may be configured with a unique private key which is used to digitally sign a message, a hash value of an electronic document for example, and transmits the digitally signed message being a digital signature to the server node via the communication link. The server node determines whether the digital signatures have been received from at least one of the signatory node(s) and whether each of the digital signatures is valid. The server node then transmits all of the digital signatures to each of the signatory node(s), provided both conditions described have been met.  Col. 2, lines 54-63, Referring to FIG. 4, after negotiating the terms of the digital agreement 205, a first party at a first node 200 (e.g., computer) normally signs the digital agreement 205 by (i) applying a hash algorithm (e.g., "MD5" algorithm developed by RSA Data Security of Redwood City, Calif.) to the digital agreement 205 to obtain its unique hash value 210, and (ii) encrypting the hash value 210 with an asymmetric cryptographic algorithm (e.g., RSA algorithm) under its private key ("PrKA") to produce a "first digital signature" 215), Examiner notes that a digital signature, which is a cryptographic hash encrypted with a private key, is itself a “hash”.
	wherein the Hash Contract hash function, when executed based on [[a]] the representation of the first input message element and the representation of the second input message element, creates a binding agreement represented as a hash code (Col. 2, lines 39-63, Recently, a number of states have passed legislation that recognizes private key-based digital signature as legally binding a party to the terms of a digital agreement. … Thus, it has been desirable for digital agreements to undergo non-arbitrated execution as shown in FIG. 4. Referring to FIG. 4, after negotiating the terms of the digital agreement 205, a first party at a first node 200 (e.g., computer) normally signs the digital agreement 205 by (i) applying a hash algorithm (e.g., "MD5" algorithm developed by RSA Data Security of Redwood City, Calif.) to the digital agreement 205 to obtain its unique hash value 210, and (ii) encrypting the hash value 210 with an asymmetric cryptographic algorithm (e.g., RSA algorithm) under its private key ("PrKA") to produce a "first digital signature" 215).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by CHOW to incorporate teachings of Davis such that the medium of CHOW execute a Hash Contract hash function on a representation of a first input message element and a representation of a second input message element different than the first input message element, wherein a combination of the first input message element and the second input message element represent at least two of terms and conditions of an agreement, consideration of the agreement, a hash of a representation of an identity of a user associated with the agreement, an intent of the user to execute the agreement, or an acceptance of the agreement, wherein the Hash Contract hash function, when executed based on the representation of the first input message element and the representation of the second input message element, creates a binding agreement represented as a hash code. One would have been motivated to make such combination in order to provide digitally signing a digital agreement between remotely located nodes in a manner which precludes fraudulent withholding of the fully-signed digital agreement (Davis, Col. 4, lines 61-63).
	Regarding Claim 15, the combination of CHOW and Davis teaches all the limitations of claim 14 above,
Davis, Col. 2, lines 54-63, Referring to FIG. 4, after negotiating the terms of the digital agreement 205, a first party at a first node 200 (e.g., computer) normally signs the digital agreement 205 by (i) applying a hash algorithm (e.g., "MD5" algorithm developed by RSA Data Security of Redwood City, Calif.) to the digital agreement 205 to obtain its unique hash value 210, and (ii) encrypting the hash value 210 with an asymmetric cryptographic algorithm (e.g., RSA algorithm) under its private key ("PrKA") to produce a "first digital signature" 215).
	The motivation/rationale to combine the references is similar to claim 14 above.
	Regarding Claim 16, the combination of CHOW and Davis teaches all the limitations of claim 14 above,
	wherein the hash of the representation of the identity of the user comprises a hash value resulting from a second hash function applied to a value corresponding to an input that represents the identity of the user (Davis, [Abstract] A digital arbitration system comprising a server node and at least one signatory node coupled together through a communication link. Each of the signatory node(s) may be configured with a unique private key which is used to digitally sign a message, a hash value of an electronic document for example, and transmits the digitally signed message being a digital signature to the server node via the communication link. The server node determines whether the digital signatures have been received from at least one of the signatory node(s) and whether each of the digital signatures is valid. The server node then transmits all of the digital signatures to each of the signatory node(s), provided both conditions described have been met.
Col. 2, lines 54-63, Referring to FIG. 4, after negotiating the terms of the digital agreement 205, a first party at a first node 200 (e.g., computer) normally signs the digital agreement 205 by (i) applying a hash algorithm (e.g., "MD5" algorithm developed by RSA Data Security of Redwood City, Calif.) to the digital agreement 205 to obtain its unique hash value 210, and (ii) encrypting the hash value 210 with an asymmetric cryptographic algorithm (e.g., RSA algorithm) under its private key ("PrKA") to produce a "first digital signature" 215).
	The motivation/rationale to combine the references is similar to claim 14 above.
	Regarding Claim 17,
Claim 17 is rejected for similar reasons as in claim 14.
	Regarding Claim 18, the combination of CHOW and Davis teaches all the limitations of claim 17 above,
	wherein the representation of the first hash input message element comprises a hash of the first hash input message element (Davis, Col. 2, lines 54-63, Referring to FIG. 4, after negotiating the terms of the digital agreement 205, a first party at a first node 200 (e.g., computer) normally signs the digital agreement 205 by (i) applying a hash algorithm (e.g., "MD5" algorithm developed by RSA Data Security of Redwood City, Calif.) to the digital agreement 205 to obtain its unique hash value 210, and (ii) encrypting the hash value 210 with an asymmetric cryptographic algorithm (e.g., RSA algorithm) under its private key ("PrKA") to produce a "first digital signature" 215).
	The motivation/rationale to combine the references is similar to claim 17 above.
	Regarding Claim 19, the combination of CHOW and Davis teaches all the limitations of claim 17 above,
	wherein the hash of the representation of the identity of the user comprises a hash value resulting from a second hash function applied to a value corresponding to an input that represents the identity of the user (Davis, [Abstract] A digital arbitration system comprising a server node and at least one signatory node coupled together through a communication link. Each of the signatory node(s) may be configured with a unique private key which is used to digitally sign a message, a hash value of an electronic document for example, and transmits the digitally signed message being a digital signature to the server node via the communication link. The server node determines whether the digital signatures have been received from at least one of the signatory node(s) and whether each of the digital signatures is valid. The server node then transmits all of the digital signatures to each of the signatory node(s), provided both conditions described have been met.  Col. 2, lines 54-63, Referring to FIG. 4, after negotiating the terms of the digital agreement 205, a first party at a first node 200 (e.g., computer) normally signs the digital agreement 205 by (i) applying a hash algorithm (e.g., "MD5" algorithm developed by RSA Data Security of Redwood City, Calif.) to the digital agreement 205 to obtain its unique hash value 210, and (ii) encrypting the hash value 210 with an asymmetric cryptographic algorithm (e.g., RSA algorithm) under its private key ("PrKA") to produce a "first digital signature" 215).
	The motivation/rationale to combine the references is similar to claim 17 above.
	Regarding Claim 20, the combination of CHOW and Davis teaches all the limitations of claim 17 above,
	The computer-implemented method of Claim 17, further comprising: receiving a third hash input message; and performing a hash of the first, second, and third hash input message elements to generate the Hash Contract (CHOW, Paragraph [0124] At step 708, a hash of the modified document is generated. The hash can be generated by providing the modified document to any suitable hashing function, such as, for example, a hash function associated with the hybrid distributed ledger, a hash function selected by an owner/issuer of the document, and/or any other suitable hash function. The hash function generates a unique (or semi-unique) hash value based on the modified document. For example, in some embodiments, the hash value generated for the modified document is different than a hash value that would be generated for the original document by the same hash function (due to the addition of the unique identifier). In some embodiments, the hash value of the modified document is passed through one or more additional hash functions to further hash/encrypt the document image.
Claims 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CHOW et al. (US 6219423), hereinafter CHOW in view of Davis (US 20080184033), hereinafter Davis in view of Rousseau (US 20110040784), hereinafter Rousseau.
	Regarding Claim 4, the combination of CHOW and Davis teaches all the limitations of claim 1 above,
	Although the combination of CHOW and Davis teaches selective encryption of information, it does not explicitly teach a medium wherein the hash function comprises a cryptographic hash function.
	In the same field of endeavor, Rousseau teaches
	wherein the hash function comprises a cryptographic hash function (Paragraph [0098] For example, the hash function H1 can employ the encryption algorithms MD5, SHA-1 or SHA-256 and the like.  Paragraph [0099] More generally, any function capable of establishing, from a document content, an identifier relating to that content can be used as the hash function H1. Paragraph [0100] Advantageously, preference will be given to hash functions H1 such that the signature generated is unique, or more precisely statistically unique. This subsequently enables signatures associated with documents to be compared, rather than the content of the documents. This results in a considerable gain in terms of computing time).  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium taught by the combination of CHOW and Davis to incorporate teachings of Rousseau such that the medium of the combination of CHOW and Davis includes wherein the hash function comprises a cryptographic hash function. One would have been motivated to make such combination in order to permit a broad distribution of the signatures generated, with a minimal risk of disclosure of the contents. (Rousseau, paragraph [0104]).
Regarding Claim 5, the combination of CHOW and Davis teaches all the limitations of claim 1 above,
	wherein the hash code is structured in a manner such that content of the binding agreement remains confidential even if a malicious computing device intercepts a transmission of the hash code (Rousseau, Paragraph [0101] In practice, so-called "irreversible" or "inviolable" functions will advantageously be used, such as functions established on the basis of encryption algorithms.  Paragraph [0103] Such functions not only enable a statistically unique digital identifier to be obtained; they also prevent the content of the document Di, or an equivalent signifying that content, from being discovered from its signature, at least as far as reasonable effort allows. Paragraph [0104] The use of such functions permits a broad distribution of the signatures generated, with a minimal risk of disclosure of the contents. The latter may in fact contain a certain know-how, in particular when programming files are concerned).
	The motivation/rationale to combine the references is similar to claim 4 above.
	Regarding Claim 11, the combination of CHOW and Davis teaches all the limitations of claim 1 above,
	wherein the hash code is structured in a manner such that a malicious device that intercepts a transmission of the hash code cannot determine input message elements to which a computing device applies the hash function to generate the hash code using the intercepted hash code (Rousseau, Paragraph [0101] In practice, so-called "irreversible" or "inviolable" functions will advantageously be used, such as functions established on the basis of encryption algorithms.  Paragraph [0103] Such functions not only enable a statistically unique digital identifier to be obtained; they also prevent the content of the document Di, or an equivalent signifying that content, from being discovered from its signature, at least as far as reasonable effort allows.  Paragraph [0104] The use of such functions permits a broad distribution of the signatures generated, with a minimal risk of disclosure of the contents. The latter may in fact contain a certain know-how, in particular when programming files are concerned).
	The motivation/rationale to combine the references is similar to claim 4 above. 
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CHOW et al. (US 6219423), hereinafter CHOW in view of Davis (US 20080184033), hereinafter Davis in view of Klein (US 20180270252), hereinafter Klein.
	 Regarding Claim 7, the combination of CHOW and Davis teaches all the limitations of claim 1 above,
	The combination of CHOW and Davis does not explicitly teach a medium wherein a computing device is configured to reject a transaction in response to a determination that the hash code does not match the second hash code generated by the computing device. 
	In the same field of endeavor, Klein teaches
	wherein a computing device is configured to reject a transaction in response to a determination that the hash code does not match the second hash code generated by the computing device (Paragraph [0022] The integrity check on the file level in the data storage system 140 can be as illustrated in process flow diagram 200 of FIG. 2. Initially, at 210, a first key is accessed to identify first content (i.e., a file, etc.) in the data storage system 140. Thereafter, at 220, the first content is hashed to determine whether the hashed first content is equivalent to the accessed key. If the hashed first content is equivalent to the accessed first key, then, at 250, the integrity of the file is confirmed. If not, then, at 230, the hashed content is used as a second key and second content (i.e. a file) is accessed using such second key. Subsequently, at 240, the second content is hashed to determine whether it is equivalent to the second key. If the hashed second content matches the second key, then, at 250, the integrity of the content is confirmed. Otherwise, at 260, the integrity of the file is rejected).

	Regarding Claim 10, the combination of CHOW and Davis teaches all the limitations of claim 1 above,
	wherein the hash code has a file size that is smaller than a file size of an electronic document that comprises content of the binding agreement (Klein, Paragraph [0027] Various types of hash functions can be utilized including, for example, sha256 or sha512. Further, the data storage system 140 can optionally store hashes of different secure hash functions. For large size files, their internal graph structure can be exploited especially if such containers are structured in a tree style manner. Thus, the whole document need not be hashed. Rather, a representation such as a Merkle tree of the document can be stored and a hash of the root node of such tree can be used as the hash of the document. This approach allows for parts of documents to be erased without reparsing/rehashing the entire document thereby constraining recomputations to the to be erased/substituted parts).
	The motivation/rationale to combine the references is similar to claim 7 above.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/23/2020 prompted the new ground(s) of rejection presented in this THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        /Kevin Bechtel/Primary Examiner, Art Unit 2491